Citation Nr: 1632635
Decision Date: 08/17/16	Archive Date: 09/30/16

DOCKET NO.   15-16 340    DATE  AUG 17 2016


On appeal from theDepartment  of Veterans Affairs Regional  Office in Phoenix,  Arizona



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign  Wars of the United  States



WITNESSES  AT HEARING  ON APPEAL

Veteran  and B.H.



ATTORNEY  FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran  had active military  service from June  1968 to January  1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision  of the VA Regional Office (RO) in Phoenix,  Arizona.   Jurisdiction  has subsequently  been transferred  to Seattle, Washington.

In June 2016, the Veteran testified at a hearing conducted  before the undersigned.  A transcript  of the hearing has been associated with the claims file.

This appeal has been  advanced  on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c) (2015).   38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action  is required.


REMAND

The Veteran testified that he suffers from fatigue, dizziness, exhaustion, and shortness of breath from his CAD.  (See June 2016 Hearing  Transcript, p. 9).

VA's duty to assist includes, in appropriate  cases, the duty to conduct a thorough   and contemporaneous medical examination which is accurate and fully descriptive. Floyd v. Brown, 9 Vet. App. 88, 93 ( 1996). VA must afford a veteran a medical examination and/or obtain a medical  opinion when it is necessary  to make a  decision  on his claim.   38 U.S.C.A.  § 5103A(d) (West 2014); 38 C.F.R.§ 3.159(c)(4) (2015). To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination  or opinion  is adequate.  The Board remands to ensure there is an adequate examination  on  which to rate the  disability.

The Board finds that the July 2014 VA examination report is inadequate for   purposes of rating the CAD disability because diagnostic METs testing was not performed. In fact, the examination was performed over the phone with no physical examination. 38 C.F.R. §§ 4.2, 4.100 (2015); Barr, 21 Vet. App. at 31 1. One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note 2 (2015).

Under 38 C.F.R. § 4.100, METs testing is required in all cases except when there is   a medical contraindication; when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less; when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within one year; or when a 100 percent rating can be assigned on another basis When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

If an examination report does not contain sufficient detail to rate a certain disability,  it is incumbent upon the rating board to return the report as inadequate for   evaluation purposes. 38 C.F.R. § 4.2.  Accordingly, the Board finds that the July  2014 VA examination report is inadequate for purposes of rating the CAD disability on appeal.  Therefore, a new VA examination  is required to help ascertain the  current extent of the service-connected CAD.

The Veteran's service-connected coronary artery disease has been rated by the RO under the provisions of Diagnostic Code 7005.  Under this regulatory provision:

A 10 percent evaluation is warranted for CAD with a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or if continuous medication  is required.

A 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness,  or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram,  or x-ray.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload  of greater than 3 METs but not greater  than 5 METs resulting in dyspnea, fatigue, angina dizziness, or syncope; or for left ventricular  dysfunction  with  an ejection  fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction  of less than 30 percent.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results  in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Accordingly,  the case is REMANDED  for the following  action:

(This appeal has been  advanced  on the Board's  docket pursuant  to 38 C.F.R.
§ 20.900(c).  Expedited  handling is requested.)

1. Obtain updated VA medical records, to specifically include all VA treatment records from the Portland VA facility from November 2015.

2. Schedule the appropriate VA examination to help ascertain the current extent of the service-connected CAD. The relevant documents in the claims folder should be   made available for review in connection with this examination. All indicated tests and studies should be performed.   The examiner  is requested to provide diagnostic METs  scores.  If these tests cannot  or should  not be undertaken, the examiner should provide an explanation  for such finding, as well as an estimation of  the level of activity (expressed in METs and supported by specific examples,  such  as slow stair climbing  or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. It is insufficient for the examiner to only note that the Veteran does not experience symptoms with any level of physical activity as a reason for not providing  METs scores.

3. Thereafter, the AOJ should readjudicate the issue of higher initial rating for CAD. If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case, and afforded the appropriate time period within which  to respond.

The Veteran has the right to submit additional evidence and argument on the matter  or matters the Board has remanded. Kutscherous ky v. West, 12 Vet. App. 369  (1999).



This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court  of Appeals for Veterans Claims for additional  development  or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





Nathaniel J. Doan
Veterans Law Judge, Board  of Veterans'  Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a  decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1 l OO(b)  (2015).



















